Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is not clear what structure is set forth by “the multi-arc cutting edge is a variable diameter cutting edge”.  The term “multi-arc” appears to indicate that the cutting edge has multiple arcs but it is unclear whether the recitation means each of the arc has a different diameter from each other or each of the arc is formed by variable diameter arc. 
In claim 4, it is not clear whether “at least one of the cutting edges” is part of “at least a cutting edge” set forth in claim 1.  
In claim 12, it is not clear what structure is set forth by “an elastic device”. Is this referring to “an elastic member” set forth in claim 9?
In claim 13, “the elastic member” lacks positive antecedent basis. Is this referring to “an elastic member” set forth in claim 9? Note that claim 13 is dependent on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birnbaum (US 7,418,760).
	Regarding claim 1, Birnbaum discloses all the positively recited elements of the invention including a scraper, characterized by comprising a blade (e.g., 10), the blade having at least a cutting edge (e.g., 12, 16, 18), and at least one of which being a multi-arc cutting edge (e.g., at 16 or 18).
Regarding claim 2, as best understood, Birnbaum teaches the multi-arc cutting edge is a variable diameter cutting edge (e.g., at 16 or 18, figs. 1-2).
Regarding claim 3, Birnbaum teaches the multi-arc cutting edge is a double-arc cutting edge (e.g., at 16 or 18, figs. 1-2).
Regarding claim 4, as best understood, Birnbaum teaches at least one of the cutting edges is a planar cutting edge (e.g., at 12).
Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (US 5,309,598).
	Regarding claim 1, Carpenter discloses all the positively recited elements of the invention including a scraper, characterized by comprising a blade (e.g., 12 or 14), the blade having at least a cutting edge, and at least one of which being a multi-arc cutting edge (e.g., fig. 3 or 9).
	Regarding claim 3, Carpenter teaches the multi-arc cutting edge being at least a double-arc cutting edge (e.g., fig. 3 or 9).
Regarding claim 5, Carpenter teaches a main body of the blade being a polygon, and the cutting edge is provided on each side (e.g., figs. 1-4 or 9-10).
	Regarding claim 6, Carpenter teaches the polygon being a triangle, a quadrangle or a pentagon (e.g., fig. 1 or 10).
	Regarding claim 7, Carpenter teaches a handle (e.g., 11 or 16) and a compression rod (e.g., a fastener), wherein the blade comprises a detaching hole (e.g., 21 or 26), and a first end of the compression rod can come off the detaching hole, so that the blade can be detached (e.g., a first end of the fastener can come off the hole 21 or 26 so that the blade can be detached after the fastener is removed).
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2015/0273706).
	Regarding claim 1, Martin discloses all the positively recited elements of the invention including a scraper, characterized by comprising a blade (e.g., 10), the blade having at least a cutting edge (e.g., 48, 56, 74, 74a), and at least one of which being a multi-arc cutting edge (e.g., 74, 74a).

Regarding claim 4, as best understood, Martin teaches at least one of the cutting edges is a planar cutting edge (e.g., 56).
Regarding claim 5, Martin teaches a main body of the blade being a polygon, and the cutting edge is provided on each side (e.g., fig. 1).
	Regarding claim 6, Carpenter teaches the polygon being a triangle, a quadrangle or a pentagon (e.g., fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter.
	Regarding claim 8, Carpenter teaches the blade comprises a plurality of positioning holes (e.g., 22 or 27), the handle comprises a bump (e.g., 18) cooperating with the positioning holes, and the blade is disposed to cooperate with the bump on the handle via the positioning holes so as to be fixed to the handle but fails to explicitly teach a plurality of bumps.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional bump to ensure positioning of the blade in case of failure of a bump.  It has .
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pascaloff (US 5,265,343).
Regarding claim 7, Martin teaches the blade comprising a detaching hole (e.g., at 22) but fails to explicitly teach a handle and a compression rod, wherein a first end of the compression rod can come off the detaching hole, so that the blade can be detached.  Pascaloff teaches a blade collet including a handle (e.g., 16) and a compression rod (e.g., 6) wherein a first end of the compression rod can come off the detaching hole so that the blade can be detached (e.g., fig, 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pascaloff in order to provide a blade clamping mechanism on Martin for operatively securing a blade to a tool.
Regarding claim 8, the modified Martin teaches a plurality of positioning holes (e.g., at 22 of Martin), the handle comprises a bump (e.g., 5 of Pascaloff) cooperating with the positioning holes, and the blade is disposed to cooperate with the bump on the handle via the positioning holes so as to be fixed to the handle (e.g., figs 5-6 of Pascaloff)
	Regarding claim 9, the modified Martin teaches an actuation portion (e.g., fig. 1, 12, 13, 15 of Pascaloff) and an elastic member (e.g., 11 of Pascaloff), wherein the first end of the compression rod compresses the blade against the handle (e.g., fig. 6 of 
	Regarding claim 10, the modified Pascaloff teaches the second end of the compression rod is threadedly connected to the actuation portion to drive the compression rod to move in the axial direction of the compression rod (e.g., fig. 1 of Pascaloff, column 2, lines 24-61).
	Regarding claim 11, the modified Martin teaches a limiting member (e.g., 13 of Pascaloff) which is sheathed on the second end of the compression rod, wherein the actuation portion is internally provided with a fixing structure (e.g., 18 of Pascaloff) cooperating with the limiting member, and an actuation stroke is provided between the limiting member and the fixing structure.
	Regarding claim 12, as best understood, the modified Martin teaches an elastic device (e.g., 22 of Pascaloff) is disposed between the actuation portion and the handle (e.g., fig. 1 of Pascaloff, the elastic device is sheathed on the compression rod, and the elastic device is disposed to apply an elastic restoring force to the actuation portion to drive the compression rod to move in the axial direction of the compression rod (e.g., figs. 5-6 of Pascaloff).
Regarding claim 13, as best understood, the modified Martin teaches a catching sleeve (e.g., 15 of Pascaloff) which is sheathed on the compression rod, wherein the elastic member is placed in the catching sleeve, and the elastic member is disposed to apply the elastic .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bent and Gant are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724